UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04681 Name of Registrant: Vanguard Bond Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 31, 2016 – June 30, 2016 Item 1: Reports to Shareholders Semiannual Report | June 30, 2016 Vanguard Bond Index Funds Vanguard Short-Term Bond Index Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Long-Term Bond Index Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 Short-Term Bond Index Fund. 9 Intermediate-Term Bond Index Fund. 27 Long-Term Bond Index Fund. 45 About Your Funds Expenses. 63 Trustees Approve Advisory Arrangements. 66 Glossary. 67 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2016 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Bond Index Fund Investor Shares 1.04% 0.69% 1.82% 2.51% ETF Shares 1.13 Market Price 2.50 Net Asset Value 2.54 Admiral™ Shares 1.13 0.73 1.82 2.55 Institutional Shares 1.14 0.74 1.82 2.56 Institutional Plus Shares 1.15 0.75 1.82 2.57 Barclays U.S. 1–5 Year Government/Credit Float Adjusted Index 2.61 1–5 Year Investment-Grade Debt Funds Average 2.17 1–5 Year Investment-Grade Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Intermediate-Term Bond Index Fund Investor Shares 1.99% 1.33% 5.51% 6.84% ETF Shares 2.08 Market Price 7.07 Net Asset Value 6.93 Admiral Shares 2.08 1.37 5.51 6.88 Institutional Shares 2.09 1.38 5.51 6.89 Institutional Plus Shares 2.10 1.39 5.51 6.90 Barclays U.S. 5–10 Year Government/Credit Float Adjusted Index 6.93 Core Bond Funds Average 5.05 Core Bond Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. 1 Your Fund’s Total Returns Six Months Ended June 30, 2016 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Bond Index Fund Investor Shares 3.32% 2.14% 12.35% 14.49% ETF Shares 3.41 Market Price 14.92 Net Asset Value 14.60 Institutional Shares 3.42 2.20 12.35 14.55 Institutional Plus Shares 3.43 2.21 12.35 14.56 Barclays U.S. Long Government/Credit Float Adjusted Index 14.33 Corporate A-Rated Debt Funds Average 6.69 Corporate A-Rated Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Fund’s Performance at a Glance December 31, 2015, Through June 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Bond Index Fund Investor Shares $10.43 $10.62 $0.071 $0.000 ETF Shares 79.49 81.03 0.471 0.000 Admiral Shares 10.43 10.62 0.075 0.000 Institutional Shares 10.43 10.62 0.076 0.000 Institutional Plus Shares 10.43 10.62 0.077 0.000 Vanguard Intermediate-Term Bond Index Fund Investor Shares $11.26 $11.88 $0.146 $0.000 ETF Shares 82.95 87.76 0.907 0.000 Admiral Shares 11.26 11.88 0.150 0.000 Institutional Shares 11.26 11.88 0.152 0.000 Institutional Plus Shares 11.26 11.88 0.153 0.000 Vanguard Long-Term Bond Index Fund Investor Shares $13.20 $14.83 $0.265 $0.000 ETF Shares 86.80 97.89 1.463 0.000 Institutional Shares 13.20 14.83 0.272 0.000 Institutional Plus Shares 13.20 14.83 0.274 0.000 3 Chairman’s Letter Dear Shareholder, Bond yields, which were expected to keep rising after the Federal Reserve’s rate hike in December, moved lower during the first half of 2016. The decline was more pronounced for long- and intermediate-term bonds, but short-term yields generally ended lower as well. With yields falling, bond prices rose, as the two move in opposite directions. Vanguard Long-Term Bond Index Fund returned 14.49% for the six months ended June 30, 2016; Vanguard Intermediate-Term Bond Index Fund returned 6.84%, and Vanguard Short-Term Bond Index Fund returned 2.51%. (Returns and yields cited in this letter are for Investor Shares.) After taking expenses into account, all three funds performed in line with their benchmark indexes and outpaced the average return of their peers. The funds’ average duration and maturity tend to be longer than those of their peers. This may be an advantage in a low interest rate environment like the one we saw in the first six months of this year. Of course, the reverse can be true when rates rise. On June 30, the 30-day SEC yield for all three funds was lower than it had been at the start of the period. Yields fell from 1.37% to 1.04% for the Short-Term Fund, from 2.66% to 1.99% for the Intermediate-Term Fund, and from 4.07% to 3.32% for the Long-Term Fund. 4 Bonds rolled to strong returns as investors weighed their options The broad U.S. bond market returned 5.31% as investors sought safe-haven assets amid questionable global economic growth, low inflation, and stock market volatility. Exceptionally low or negative yields abroad attracted foreign investors to U.S. Treasury debt. The yield of the 10-year Treasury note closed at 1.47% at the end of June, down from 2.30% at the end of December. The Fed has held its target for short-term interest rates steady since raising it by a quarter of a percentage point at the end of 2015. During the period, the 0.25%–0.5% rate remained historically low and continued to curb returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 11.94%. Counter to recent trends, a number of foreign currencies strengthened against the dollar, but returns were solid even without this currency benefit. Stocks waxed and waned through periods of turbulence Toward the end of the half year, global stock markets dropped sharply and then rose after the momentous decision by Market Barometer Total Returns Periods Ended June 30, 2016 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.31% 6.00% 3.76% Barclays Municipal Bond Index (Broad tax-exempt market) 4.33 7.65 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.14 0.05 Stocks Russell 1000 Index (Large-caps) 3.74% 2.93% 11.88% Russell 2000 Index (Small-caps) 2.22 -6.73 8.35 Russell 3000 Index (Broad U.S. market) 3.62 2.14 11.60 FTSE All-World ex US Index (International) -0.92 -9.75 0.49 CPI Consumer Price Index 1.91% 1.01% 1.32% 5 United Kingdom voters to leave the European Union. The markets already were jittery before the June 23 “Brexit” vote. Volatility spiked afterward, however, as investors digested the significant global economic implications and the likelihood of extended uncertainty while the separation is carried out. The broad U.S. stock market returned roughly 4% for the six months. U.S. stocks plunged on news of the referendum’s outcome but quickly reversed. Worries about Brexit’s effect on trade and global economic growth seemed to diminish as expectations increased that major central banks would be responsive to any fallout. International stocks had a rougher time, returning about –1%. European stocks in particular suffered as the lead-up to the Brexit referendum and subsequent uncertainty hit closer to home. Developed Pacific markets also retreated. Emerging-market stocks were a bright spot, returning nearly 8%. Solid demand drove bond prices higher Investors often turn to the relative safety of higher-quality bonds during times of heightened uncertainty and increased stock market volatility. This tendency was especially evident in January, when concerns about the pace of global growth Expense Ratios Your Fund Compared With Its Peer Group Investor ETF Admiral Institutional Institutional Peer Group Shares Shares Shares Shares Plus Shares Average Short-Term Bond Index Fund 0.16% 0.09% 0.09% 0.06% 0.04% 0.75% Intermediate-Term Bond Index Fund 0.16 0.09 0.09 0.06 0.04 0.80 Long-Term Bond Index Fund 0.16 0.09 — 0.06 0.04 0.86 The fund expense ratios shown are from the prospectus dated April 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2016, the funds’ annualized expense ratios were: for the Short-Term Bond Index Fund, 0.16% for Investor Shares, 0.08% for ETF Shares, 0.08% for Admiral Shares, 0.06% for Institutional Shares, and 0.04% for Institutional Plus Shares; for the Intermediate-Term Bond Index Fund, 0.16% for Investor Shares, 0.08% for ETF Shares, 0.08% for Admiral Shares, 0.06% for Institutional Shares, and 0.04% for Institutional Plus Shares; and for the Long-Term Bond Index Fund, 0.16% for Investor Shares, 0.08% for ETF Shares, 0.06% for Institutional Shares, and 0.04% for Institutional Plus Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the Short-Term Bond Index Fund, 1–5 Year Investment-Grade Debt Funds; for the Intermediate-Term Bond Index Fund, Core Bond Funds; for the Long-Term Bond Index Fund, Corporate A-Rated Debt Funds. 6 contributed to the decline of many stock markets around the world. It was also evident in June, following the Brexit vote, when demand for less risky assets, including bonds, was even greater. The broad taxable bond market returned nearly 2% in June, its best monthly result of the half year. As interest rates turned more negative in Europe and Japan during the period, international buyers sought the still positive yields on U.S. bonds. The Short- and Intermediate-Term Funds returned 0.97% and 2.44%, respectively, for June. These were big climbs compared to May, but the Long-Term Bond Fund, which jumped to 5.11%, had the sharpest increase. Demand was robust—and not only for safe harbors. Investors found the higher yields offered on longer-term bonds attractive, especially given the subdued outlook for inflation (as oil prices remained relatively low) and muted expectations of further rate hikes. About 85% of the Long-Term Fund’s return for the half year came from price appreciation. The overall return for Treasuries, which accounted for the largest portion of assets in each of the three funds covered in this report, was more than 5%. While short-and intermediate-term Treasuries produced healthy gains, long-term Treasuries were the standout, returning more than 15%. Investment-grade corporate bonds returned close to 8%. The utilities and industrial sectors did even better than that. Although many companies in the energy and metals and mining segments had been hard hit by the drop in commodity prices that began in 2014, demand for their bonds has revived with the improvement we’ve seen in commodities since February. The financial sector, on the other hand, returned slightly less than 5%. Bank debt, in particular, was out of favor, because lower interest rates tend to weigh on banks’ profitability. A dose of discipline is crucial when markets become volatile The heightened volatility in capital markets that surrounded the Brexit vote reminds us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: 7 Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 19, 2016 8 Short-Term Bond Index Fund Fund Profile As of June 30, 2016 Share-Class Characteristics Investor Admiral Institutional Institutional Shares ETF Shares Shares Shares Plus Shares Ticker Symbol VBISX BSV VBIRX VBITX VBIPX Expense Ratio 1 0.16% 0.09% 0.09% 0.06% 0.04% 30-Day SEC Yield 1.04% 1.13% 1.13% 1.14% 1.15% Financial Attributes Barclays 1–5 Year Gov/ Barclays Credit Aggregate Float Adj Float Adj Fund Index Index Number of Bonds 2,357 3,019 9,796 Yield to Maturity (before expenses) 1.1% 1.1% 1.9% Average Coupon 2.0% 2.2% 3.1% Average Duration 2.7 years 2.8 years 5.8 years Average Effective Maturity 2.8 years 2.9 years 8.0 years Short-Term Reserves 0.9% — — Sector Diversification (% of portfolio) Finance 11.5% Foreign 7.8 Industrial 14.8 Treasury/Agency 64.2 Utilities 1.5 Other 0.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Volatility Measures Barclays 1–5 Year Gov/ Credit Barclays Float Adj Aggregate Float Index Adj Index R-Squared 0.99 0.82 Beta 1.03 0.44 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Credit Quality (% of portfolio) U.S. Government 64.2% Aaa 5.6 Aa 4.8 A 12.9 Baa 12.5 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. For more information about these ratings, see the Glossary entry for Credit Quality. Distribution by Effective Maturity (% of portfolio) Under 1 Year 2.8% 1 - 3 Years 55.7 3 - 5 Years 41.5 1 The expense ratios shown are from the prospectus dated April 26, 2016, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2016, the annualized expense ratios were 0.16% for Investor Shares, 0.08% for ETF Shares,0.08% for Admiral Shares, 0.06% for Institutional Shares, and 0.04% for Institutional Plus Shares. 9 Short-Term Bond Index Fund 10 Short-Term Bond Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2005, Through June 30, 2016 Spliced Barclays 1–5 Year Gov/Credit Investor Shares FA Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 4.39% -0.30% 4.09% 4.22% 2007 4.79 2.43 7.22 7.27 2008 3.95 1.48 5.43 5.12 2009 2.91 1.37 4.28 4.62 2010 2.22 1.70 3.92 4.08 2011 1.85 1.11 2.96 3.13 2012 1.46 0.49 1.95 2.24 2013 1.10 -1.03 0.07 0.29 2014 1.11 0.05 1.16 1.43 2015 1.23 -0.38 0.85 0.97 2016 0.69 1.82 2.51 2.61 For a benchmark description, see the Glossary. Note: For 2016, performance data reflect the six months ended June 30, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 3/1/1994 2.45% 1.57% 2.35% 1.02% 3.37% ETF Shares 4/3/2007 Market Price 2.56 1.66 3.19 1 Net Asset Value 2.57 1.67 3.19 1 Admiral Shares 11/12/2001 2.52 1.66 2.45 1.02 3.47 Institutional Shares 9/27/2011 2.55 — 1.39
